           Case 2:20-cv-00903-KJM-DB Document 1-2 Filed 05/03/20 Page 1 of 2

1
 2
 3

4
5                                            UNITED STATES DISTRICT COURT

 6                                         EASTERN DISTRICT OF CALIFORNIA
 7                                                 SACRAMENTO DIVISION

 8   ESTATE OF ANTONIO THOMAS, et al.,                                   Case No.

9                              Plaintiffs,                               DECLARATION OF TAIONNAA THOMAS
                                                                         RE: CAL. CODE CIV. PROC.§ 377.32
10   vs.
11   COUNTY OF SACRAMENTO, et al.,

12                             Defendants.

13          I, Taionnaa Thomas, do declare and say:

14          1.       I submit the following declaration concerning my status as one of Antonio Thomas'
15   successors-in-interest, pursuant to Cal. Code Civ. Proc.§ 377.32.
16          2.        Antonio Thomas was born on                                    , in California.
17          3.        No proceeding is now pending in California for administration of Antonio Thomas' estate.
18          4.       I am one of Antonio Thomas' successors-in-interest (as defined in Section 377.11 of the
19   California Code of Civil Procedure) and succeed to his interest in the action or proceeding. I am Antonio

20   Thomas' daughter.
21          5.        No other person has a superior right to commence the action or proceeding or to be
22   substituted for Antonio Thomas in the pending action or proceeding. My status as successor-in-interest is
23   shared with Taijah Thomas, Antonio Thomas' daughter.
24          6.        A true and correct copy of Antonio Thomas' death certificate is attached hereto.
25          I declare under penalty of perjury under the laws of the State of California that the foregoing is
26   true and correct and that this declaration was executed on                /· 1           , 2020, at Sacramento, California.
27

28

                                   DECLARATION OF TAONNA THOMAS RE: CAL. CODE CIV. PROC.§ 377.32
            Estate of Thomas v. County ofSacramento, United States District Court, Eastern District of California, Case No. ______
Case 2:20-cv-00903-KJM-DB Document 1-2 Filed 05/03/20 Page 2 of 2
